UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-1922


DWAYNE MORRISON,

                  Plaintiff – Appellant,

             v.

R. JAMES NICHOLSON, Secretary of Veterans Affairs,

                  Defendant – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Raymond A. Jackson,
District Judge. (4:07-cv-00003-RAJ-JEB)


Submitted:    February 2, 2009                Decided:   May 26, 2009


Before TRAXLER, KING, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Dwayne Morrison, Appellant Pro Se. Joel Eric Wilson, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Dwayne    Morrison   appeals   the    district   court’s    order

granting Defendant’s summary judgment motion on his retaliation

claims, brought pursuant to Title VII of the Civil Rights Act of

1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2000). *                   We

have       reviewed    the   record   and    find   no   reversible      error.

Accordingly, we affirm the district court’s order.              See Morrison

v. Nicholson, No. 4:07-cv-00003-RAJ-JEB (E.D. Va. filed July 11,

2008; entered July 14, 2008).              We dispense with oral argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                      AFFIRMED




       *
       Although Morrison’s complaint also asserted that he was
unlawfully terminated because of his race, Morrison withdrew
this discrimination claim during the course of proceedings
before the district court.



                                       2